COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                            NOS. 02-12-00442-CR
                                 02-12-00443-CR


ASHTON SHAUN MCCARTY                                               APPELLANT
A/K/A ASHTON SHAWN
MCCARTY

                                       V.

THE STATE OF TEXAS                                                      STATE


                                   ------------

          FROM THE 355TH DISTRICT COURT OF HOOD COUNTY

                                   ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ----------

            We have considered appellant’s “Motion To Dismiss.” The motion

complies with rule 42.2(a) of the rules of appellate procedure. See Tex. R. App.

P. 42.2(a). No decision of this court having been delivered before we received

this motion, we grant the motion and dismiss the appeal. See Tex. R. App. P.


      1
      See Tex. R. App. P. 47.4.
42.2(a), 43.2(f). We further grant appellant’s unopposed request to accelerate

the issuance of mandate. See Tex. R. App. P. 18.1(c). The mandate will issue

immediately. See id.



                                                PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 17, 2013




                                  2